         Case 4:20-cv-00008-AT Document 310-3 Filed 10/09/20 Page 1 of 1




Sec. 8-36. - Fee schedule book.

      The secretary shall keep and maintain a record of all license fees, business and occupation taxes,
fees and service charges established and required by the city for the use or purchase of city services and
for permits and licenses and any other regulatory or administrative fee or charge imposed by the city. The
record and any amendments or changes thereto shall be adopted by the city commission by resolution
and shall be known as the fee schedule book of the city. An official copy thereof shall be maintained in
the office of the secretary and shall be available for public inspection. The fee schedule book and any
amendments that may be made to it are hereby incorporated into this Code and made a part hereof as if
fully set forth in this section.

(Code 1981, § 3-1001)
